      2:20-cv-00153-RMG               Date Filed 02/26/20   Entry Number 13      Page 1 of 9




                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                    CHARLESTON DIVISION


                                                        Civil Action No.: 2:20-cv-00153-RMG
 Carlos Lowe,

                         Plaintiff,

        v.                                          DEFENDANT’S AMENDED ANSWER TO
                                                    PLAINTIFF’S AMENDED COMPLAINT
 Troy Pusateri,                                            (Jury Trial Requested)
                         Defendant.



TO:    PLAINTIFF AND E. CULVER KIDD, IV, ESQUIRE, PLAINTIFF’S COUNSEL:

       Defendant Troy Pusateri by and through his undersigned counsel, hereby amends his

Answer to Plaintiff’s Summons and Amended Complaint in the above-captioned case as follows:

                                        FOR A FIRST DEFENSE

       1.       Each and every allegation contained in the Plaintiff’s Amended Complaint is denied

                unless specifically admitted herein; further, the Defendant hereby requests a jury

                trial.

       2.       The allegations of Paragraph 1 are admitted upon information and belief.

       3.       The allegations of Paragraph 2 are admitted insofar as Defendant was a resident of

                South Carolina at the time of the incident but Defendant is presently a citizen and

                resident of the State of Georgia.

       4.       The allegations of Paragraph 3 are predicated on legal conclusions for which no

                response from the Defendant is required. However, to the extent a response is

                required, the allegations of Paragraph 3 are admitted that venue is proper given that

                the allegations occurred in South Carolina but all remaining allegations are denied.

                                                    1
2:20-cv-00153-RMG        Date Filed 02/26/20      Entry Number 13        Page 2 of 9




 5.    The allegations of Paragraph 4 are predicated on legal conclusions regarding

       jurisdiction and do not require a response. To the extent that a response is required,

       the allegations of Paragraph 4 are admitted but also admits that diversity

       jurisdiction exists.

 6.    The allegations of Paragraph 5 are admitted.

 7.    The allegations of Paragraph 6 are denied.

 8.    The allegations of Paragraph 7 are denied.

 9.    The allegations of Paragraph 8 are denied.

 10.   The allegations of Paragraph 9 are denied.

 11.   The allegations of Paragraph 10 are denied.

 12.   The allegations of Paragraph 11 are denied.

 13.   The allegations of Paragraph 12 are denied.

 14.   The allegations of Paragraph 13 are denied.

 15.   The allegations of Paragraph 14 do not pertain to the Defendant; therefore, no

       response from the Defendant is required. To the extent that a response is required,

       Defendant is without sufficient information to form a belief and the allegations of

       Paragraph 14 are denied.

 16.   The allegations of Paragraph 15 are summary in nature and no response by the

       Defendant is required. However, to the extent a response is required, Defendant

       incorporates all previously enumerated responses herein.

 17.   The allegations of Paragraph 16 are denied.

 18.   The allegations of Paragraph 17 are denied.

 19.   The allegations of Paragraph 18 are denied.



                                         2
2:20-cv-00153-RMG        Date Filed 02/26/20      Entry Number 13        Page 3 of 9




 20.   The allegations of Paragraph 19 are denied.

 21.   The allegations of Paragraph 20 are denied.

 22.   The allegations of Paragraph 21 are summary in nature and no response by the

       Defendant is required. However, to the extent a response is required, Defendant

       incorporates all previously enumerated responses herein.

 23.   The allegations of Paragraph 22 are denied.

 24.   The allegations of Paragraph 23 are denied.

 25.   The allegations of Paragraph 24 are denied.

 26.   The allegations of Paragraph 25 are denied.

 27.   The allegations of Paragraph 26 are summary in nature and no response by the

       Defendant is required. However, to the extent a response is required, Defendant

       incorporates all previously enumerated responses herein.

 28.   The allegations of Paragraph 27 are denied.

 29.   The allegations of Paragraph 28 are denied.

 30.   The allegations of Paragraph 29, including but not limited to subparts (a) through

       (c) are denied.

 31.   The allegations of Paragraph 30 are denied.

 32.   To the extent that Plaintiff’s unnumbered prayer for relief, including but not limited

       to subparts (A.) through (D.), contains allegations against the Defendant, such

       allegations are denied.

                          FOR A SECOND DEFENSE

 33.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.



                                         3
2:20-cv-00153-RMG        Date Filed 02/26/20       Entry Number 13         Page 4 of 9




 34.   Plaintiff fails to state a claim for which relief may be granted on his causes of action

       for assault and battery as Plaintiff cannot prove that the Defendant placed the

       Plaintiff in fear of bodily harm, inflicted forcible contact on the Plaintiff or that

       Plaintiff’s damages/injuries were proximately caused by the Defendant. As such,

       the Complaint, as amended, should be dismissed pursuant to Rule 12(b)(6) of the

       Federal Rules of Civil Procedure.

                           FOR A THIRD DEFENSE

 35.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.

 36.   Plaintiff fails to state a claim for which relief may be granted on his cause of action

       for negligence as Plaintiff cannot prove that the Defendant owed any duty to

       Plaintiff; breached any duty owed, if any; or that Plaintiff’s damages/injuries were

       proximately caused by the Defendant. As such, the Complaint, as amended, should

       be dismissed pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure.

                          FOR A FOURTH DEFENSE

 37.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.

 38.   The Defendant alleges that if any injuries and damages were sustained by the

       Plaintiff, and the existence of such alleged injuries and damages is denied, said

       injuries and damages were caused by the actions or negligence by the Plaintiff,

       without which, said alleged injury or damage would not have occurred or been

       sustained and, for this reason, Plaintiff is wholly barred from recovery.




                                          4
2:20-cv-00153-RMG       Date Filed 02/26/20      Entry Number 13         Page 5 of 9




                           FOR A FIFTH DEFENSE

 39.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.

 40.   The Defendant alleges that if any injuries and damages were sustained by the

       Plaintiff, and the existence of such alleged injuries and damages is denied, said

       injuries and damages were caused by the actions, negligence and willfulness of the

       Plaintiff, which exceeds the negligence or willfulness, if any, on the part of the

       Defendant, without which greater negligence or willfulness on the part of the

       Plaintiff, said alleged injury or damage would not have occurred or been sustained

       and, for this reason, Plaintiff is wholly barred from recovery.

                           FOR A SIXTH DEFENSE

 41.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.

 42.   Alternatively, the Defendant alleges that if any injuries and damages were sustained

       by the Plaintiff, and the existence of such alleged injuries and damages is denied,

       said injuries and damages were caused by the actions, negligence and willfulness

       of the Plaintiff, combining, concurring, and contributing with any actions,

       negligence and/or willfulness, if any, on the part of the Defendant and, for that

       reason, the Plaintiff’s recovery, if any, must be reduced in proportion to the amount

       of Plaintiff’s own negligence.

                         FOR A SEVENTH DEFENSE

 43.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.



                                         5
2:20-cv-00153-RMG       Date Filed 02/26/20       Entry Number 13        Page 6 of 9




 44.   The Defendant alleges that if any injuries and damages were sustained by the

       Plaintiff, and the existence of such alleged injuries and damages is denied, said

       injuries and damages were caused by an intervening, superseding act by third

       parties named or unnamed in this action for which the Defendant is not liable; thus,

       Plaintiff’s claims are barred.

                            FOR AN EIGHTH DEFENSE

 45.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.

 46.   The damages suffered by Plaintiff, if any, were the result of the acts or omissions

       of other parties, named or unnamed in this action, for which the Defendant bears

       no responsibility.

                             FOR A NINTH DEFENSE

 47.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.

 48.   The facts not having been fully developed, the Defendant affirmatively pleads any

       of the following defenses that may become applicable to this action: accord and

       satisfaction, arbitration and award, assumption of the risk, coercion, contract,

       duress, election of remedies, estoppel, failure of consideration, illegality, laches,

       license, mistake, payment, recrimination, release, res judicata, satisfaction, statute

       of frauds, waiver, failure of Plaintiff to mitigate damages or take reasonable steps

       to avoid damages, and any other matter constituting affirmative defense or an

       avoidance.




                                         6
2:20-cv-00153-RMG       Date Filed 02/26/20      Entry Number 13        Page 7 of 9




                           FOR A TENTH DEFENSE

 49.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.

 50.   The Defendant alleges, upon information and belief, that any actions complained

       of in the Amended Complaint were done in an effort to protect Plaintiff, himself,

       or others from physical harm, and therefore, the Defendant pleads self-defense and

       defense of others and/or third parties as a complete bar to these claims.

                       FOR AN ELEVENTH DEFENSE

 51.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.

 52.   The Defendant alleges that on the occasion referred to in the Amended Complaint,

       and through no fault on the part of the Defendant, he was unexpectedly faced with

       a situation of sudden peril and sudden emergency and it was necessary that he act

       in the light of such sudden peril and sudden emergency. The Defendant further

       alleges that his acts and conduct should be considered in light of such sudden

       peril and sudden emergency, and that when they are so considered, the Defendant

       is not liable. The Defendant, therefore, pleads the defense of sudden peril and

       sudden emergency as a complete defense and bar to the claim of the Plaintiff.

                         FOR A TWELFTH DEFENSE

 53.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.

 54.   The Defendant affirmatively pleads intoxication by Plaintiff as an absolute defense

       barring Plaintiff’s claims.



                                         7
2:20-cv-00153-RMG        Date Filed 02/26/20     Entry Number 13        Page 8 of 9




                        FOR A THIRTEENTH DEFENSE

 55.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.

 56.   The Defendant reserves all rights and remedies under S.C. Code Ann. §15-36-10 et

       seq.

                        FOR A FOURTEENTH DEFENSE

 57.   The Defendant adopts and re-alleges each and every allegation set forth above as if

       fully repeated herein.

 58.   The Defendant at all times acted reasonably and in good faith in the exercise of its

       legal rights and at no time breached any duty, acted with any malice or ill-will

       toward the Plaintiff, or recklessly or wantonly, or with a conscious disregard for

       the Plaintiff’s rights, and, thus, the Plaintiff cannot sustain a claim for punitive

       damages. Further, punitive damages as sought by the Plaintiff are not permitted

       under the law of this State under the circumstances, excessive, unconstitutional and

       violate the Due Process Clause of the United States and South Carolina

       Constitutions.

 59.   The Defendant pleads that some or all of Plaintiff’s claims may be barred, limited

       and/or bifurcated pursuant to S.C. Code Ann. §15-32-510 et seq., including but not

       limited to §15-32-520 and §15-32-530, the limitations of which are incorporated in

       their entirety by this reference and plead as affirmative defenses as to all of

       Plaintiff’s claims.




                                        8
      2:20-cv-00153-RMG         Date Filed 02/26/20       Entry Number 13       Page 9 of 9




       WHEREFORE, having fully answered the Complaint and Amended Complaint of the

Plaintiff, the Defendant prays that the Court dismiss the Complaint and Amended Complaint and,

further, prays for such other and further relief as the nature of the Defendant’s cause may require.




                                              s/Mary D. LaFave
                                              Mary D. LaFave, USDC ID #10316
                                              CROWE LAFAVE, LLC
                                              P.O. Box 1149
                                              Columbia, SC 29202
                                              803.726.6756 (office)
                                              803.726.3621 (fax)
                                              mary@crowelafave.com

                                              Attorney for Defendant Troy Pusateri

This 25th Day of February 2020.
Columbia, South Carolina.




                                                 9
